Citation Nr: 0527711	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-05 213	)	DATE
	)
	)
`
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for a dental condition.


WITNESS AT HEARING ON A PPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Indianapolis, Indiana which denied the veteran's claims of 
entitlement to service connection for a gynecological 
condition, Hepatitis C, and a dental condition.

Procedural history

The veteran served on active duty from May 1976 to August 
1980.  

In May 2002, the veteran filed a claim for service connection 
for a dental condition for compensation purposes.  In March 
2003, the veteran submitted a claim for entitlement to 
service connection for Hepatitis C.  These claims were denied 
by the RO in an April 2003 rating decision.  The veteran 
filed a notice of disagreement with the April 2003 rating 
decision.  

In May 2003, the veteran filed a claim for entitlement to 
service connection for vaginal and cervical irregularities.  
This claim was denied by the RO in a September 2003 rating 
decision.  The veteran filed a notice of disagreement with 
the September 2003 rating decision.  

A statement of the case (SOC) was issued in regards to all 
three issues in February 2004.  The veteran's appeal was 
completed with the timely submission of her substantive 
appeal (VA Form 9) in February 2004.  

This case was previously before the Board in March 2005.  At 
that time, the case was remanded in order to provide the 
veteran with a Travel Board hearing.  The veteran opted 
instead for a hearing held by means of video 
teleconferencing, which was held before the undersigned 
Veterans Law Judge in August 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
there is no etiological relationship between any current 
gynecological disability and the veteran's military service.

2.  The competent medical evidence of record indicates that 
there is no etiological relationship between the veteran's 
Hepatitis C and her military service.

3.  The evidence of record indicates that the veteran did not 
experience dental trauma in service.


CONCLUSIONS OF LAW

1.  A disability of the vagina and cervix was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301, 3.303 (2004).

3.  A dental condition was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a gynecological disability, Hepatitis C and a dental 
condition.

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) and 
the May 2005 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on her claims, and of the particular 
deficiencies in the evidence with respect to her claims.  An 
additional SSOC dated in November 2004 notified the veteran 
as to the particular deficiencies with the evidence with 
respect to her claims.

More significantly, a letter was sent to the veteran dated 
June 25, 2003 which was specifically intended to address the 
requirements of the VCAA.  The Board notes that there are 
prior VCAA letters of record; however, these letters do not 
sufficiently address the requirements of the VCAA and will be 
discussed no further.  The June 2003 letter detailed the 
evidentiary requirements for claims for service connection, 
including the need for the veteran to establish "a 
relationship between your current disability and an injury, 
disease or event in military service."  See the June 25, 
2003 VCAA letter, page 7.

Thus, the June 2003 letter, along with the February 2004 SOC 
and November 2004 and May 2005 SSOCs, not only notified the 
veteran of the evidence already of record, but also notified 
her specifically of the additional evidence that was needed 
in her case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The June 2003 
letter informed the veteran that VA was responsible for 
getting "any evidence held by an agency of the Federal 
government."  See the June 25, 2003 VCAA letter, page 5.  
The letter further stated: "If you have received treatment 
at a Department of Veterans Affairs facility, furnish the 
dates and places.  We will obtain the reports."  Id. at 2.  
The June 2003 letter also indicated that VA would assist the 
veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision on her 
claims.  Id. at 2 and 7.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2003 letter indicated the VA would make reasonable 
efforts to obtain "any medical evidence you submit to be 
requested on the enclosed VA Form 21-4142."  See the June 
25, 2003 VCAA letter, page 5.  The June 2003 letter told the 
veteran to "complete, sign and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information, if 
you have seen any private health care providers, and you wish 
us to consider the evidence in our decision-making process."  
Id. at 1.  Additionally, the June 2003 letter emphasized: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we received all requested records that aren't in the 
possession of a Federal department or agency" [emphasis as 
in original].  Id. at 2 and 5.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2003 letter requested:  "Send 
us any medical reports you have."  See the June 25, 2003 
VCAA letter, page 3.  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board finds that the June 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the June 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of her claims, which was by rating decision in 
April 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
However, in this case, the veteran was subsequently provided 
with VCAA notice through the June 2003 VCAA letter, and the 
veteran's claims were readjudicated in the November 2004 and 
May 2005 SSOCs, after the veteran was provided with the 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency as been rectified, and there is no 
prejudice to the veteran in proceeding to consider her claims 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
treatment records.  The veteran was provided a VA examination 
in August 2003, the results of which will be referred to 
below.  The report of the medical examination reflects that 
the examiner recorded the veteran's past medical history, 
noted her current complaints, conducted physical evaluations 
and rendered appropriate diagnoses and opinions.

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained in regards to the veteran's claim of 
entitlement to service connection for a dental disability and 
Hepatitis C.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  However, as explained below the veteran has 
presented no competent medical as to the incurrence of dental 
trauma or Hepatitis C in service.  In the absence of 
competent medical evidence of the incurrence of Hepatitis C 
or dental trauma in service, physical examination of the 
veteran and/or referral for a medical nexus opinion is not 
necessary.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]; see also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's statutory duty 
to assist is not a license for a "fishing expedition"].  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of Hepatitis C or dental trauma in service.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran presented personal 
testimony by means of video teleconferencing before the 
undersigned Veterans Law Judge in August 2005.  She has not 
indicated the presence of any other evidence pertinent to her 
claims.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to service connection for a gynecological 
disability.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim. 38 C.F.R. § 3.303(b) (2004).

Analysis

The veteran contends that her current vaginal and cervical 
irregularities originated in service.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
veteran had a cervical polyp removed in January 2003.  During 
a follow-up examination that in June 2003, the cervix was 
found to be within normal limits.  In August 2003 the 
veteran's records were reviewed; no diagnosis concerning the 
cervix or vagina were made at that time.  A VA treatment 
record dated in February 2004 indicates a parous, well-
supported cervix.  However, the same February 2004 VA 
outpatient record indicates a cystocele on the anterior wall 
of the vagina.  Accordingly, Hickson element (1) has arguably 
been satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, pelvic examinations completed for purposes of 
enlistment in November 1975 and at the time separation in 
June 1980 were normal, and the veteran marked the box for 
'no' when asked if she had any "female disorder" in the 
reports of medical history for such.  Additional 
gynecological examinations completed in September 1976, 
October 1977, April 1979 and May 1980 were normal, with no 
irregularities of the vagina or cervix.  

Pelvic examinations completed in July 1981, October 1982, 
August 1983, September 1984, October 1985, August 1987, July 
1988, September 1992 and October 1997, during the veteran's 
reserve service subsequent to her period of active duty, were 
within normal limits.  

The veteran contends that she had many irregularities of the 
vagina and cervix in service.  However, the above-cited 
contemporary medical records show no evidence of any disease 
of the vagina or cervix in service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  To 
the extent that the veteran herself is attempting to provide 
an in-service diagnosis of a gynecological condition, her 
statements are not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Accordingly, that part of 
Hickson element (2) relating to in-service disease is not 
satisfied.  Moreover, with respect to in-service injury, the 
veteran has alleged no trauma to the vagina or cervix, and 
none is demonstrated in the evidence of record.  Hickson 
element (2) has not been satisfied for the claim for a 
disability of the cervix or vagina, and the veteran's claim 
fails on this basis alone.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Although as explained above the Board believes that the claim 
must be denied due to lack of an in-service disease or 
injury, for the sake of completeness the Board will also 
discuss element (3).

With respect to element (3), medical nexus, there is no 
evidence of a medical nexus with respect to the veteran's 
service and a disability of the vagina or cervix.  It is 
clear that in the absence of any in-service disease or injury 
to the vagina or cervix, a medical nexus opinion would be an 
impossibility.  

To the extent that the veteran herself is attempting to 
provide a nexus between her claimed gynecological disability 
and her military service a quarter of a century ago, her 
statements are not probative.  See Espiritu, supra; see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  Here, the record contains no confirmed 
diagnosis of a gynecological disability until almost 25 years 
after service. 
As noted above, numerous physical examination after service 
were pertinently negative.  Moreover, supporting medical 
evidence is required in the circumstances presented in this 
case.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent]. 
As explained above, such evidence is lacking.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
gynecological disability, as Hickson elements (2) and (3) 
have not been met.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for Hepatitis C.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2004).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Misconduct

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2004).



Analysis

The veteran contends that her currently diagnosed Hepatitis C 
was a result of service.  She has provided no specific 
evidence in support of her claim.  Instead, she speculates 
that she contracted Hepatitis C possibly from shared needles 
for vaccinations, shared razors and toothbrushes, or exposure 
to blood while performing medical duties.

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of Hepatitis C of 
record.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address in-service disease and injury.

The veteran's service medical records do not reflect the 
existence of Hepatitis C in service.  The veteran reported 
good health at both her November 1974 entrance examination 
and her June 1980 separation examination.  

The Board notes that pre-existing hepatitis was identified in 
the veteran's June 1980 separation examination.  However, 
there is no indication from the record that hepatitis existed 
at enlistment.  Indeed, the June 1980 separation examiner 
reported "hepatitis in 1974, no hospitalization required, 
treated with antibiotics, NCNS [no complications, no 
sequelae]."  

Based on this report of hepatitis for the first time at 
separation that was asymptomatic after treatment in 1974, 
coupled with the fact that laboratory testing was normal at 
the time of the veteran's enlistment examination in November 
1975, the Board concludes that the statutory presumption of 
soundness on enlistment has not been rebutted.  See 
38 U.S.C.A. § 1111 (West 2002).    

The Board notes that even if the statutory presumption of 
soundness had been rebutted, the statutory presumption of 
aggravation does not attach, since there was no increase in 
disability during service.  Significantly in this regard, the 
June 1980 separation examiner noted "NCNS".  Blood work 
completed on separation in June 1980 was negative.  Hepatitis 
C was evidently initially diagnosed many years after service.  
There is no medical or other evidence to the contrary.  

In any event, the heart of the veteran's claim rests on the 
matter of in-service injury, not disease.  It is her 
contention that she could have contracted Hepatitis C from 
sharing razors and toothbrushes in service, from needles used 
for in-service vaccinations or from assisting medics in 
service.  See the veteran's February 2004 substantive appeal.

With respect to in-service injury, as with all questions this 
must be answered based on evaluation of the entire record.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  In this case, the record, specifically the 
service medical records, is devoid of any objective evidence 
of injury resulting in hepatitis in service.  

In essence, the veteran's case rests of her own statements 
that he sustained an injury in service that has led to her 
current Hepatitis C.  The Board has considered those 
statements.  However, as noted above, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding matter 
such as diagnosis and etiology of disorders and disabilities, 
and her opinion is entitled to no weight of probative value.  
See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In addition, to the extent that the veteran is 
contending that she sustained an injury in service, her 
recent statements are outweighed by the utterly negative 
service medical records.  See Curry, supra.

In essence, the veteran's contentions amount to rank 
speculation that she somehow picked up the Hepatitis C virus 
in service through exposure to contaminated blood products 
through sharing personal hygiene implements, vaccinations and 
the like.  She has submitted no specific evidence which would 
tend to persuade the Board that such was the case.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for benefits].  

The veteran has, however, conceded in-service intravenous 
drug use in a "Risk Factors for Hepatitis Questionnaire" 
dated in April 2003.  Specifically, she indicated undergoing 
drug rehabilitation in 1976-77.   However, intravenous drug 
use is considered to be misconduct, and any resultant 
disability is not compensable.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.1(n), 
3.301 (2004).

In short, there is no evidence of disease or injury during 
service.  Accordingly, Hickson element (2) has not been 
satisfied for the Hepatitis C claim.  In the absence of in-
service disease or injury, the veteran's claim fails.  

With respect to Hickson element (3), medical nexus, there is 
no evidence of a medical nexus with respect to the veteran's 
service and Hepatitis C.  To the extent that the veteran 
herself is attempting to provide a nexus between her current 
Hepatitis C and her military service, her statements are not 
probative of a nexus between the condition and military 
service.  See Espiritu, supra; see also Voerth, supra.

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for Hepatitis C, as Hickson elements (2) and (3) 
have not been met.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for a dental condition.

Pertinent law and regulations

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) 
(2004).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2004).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Analysis

The veteran is seeking service connection for a dental 
condition for compensation purposes.  [The Board notes that 
the RO informed the veteran in a separate April 2003 rating 
decision that she was eligible for dental treatment for teeth 
#10, #12 and #13.  She was told: "if you desire treatment 
for the teeth determined to be service-connected, you may 
apply for outpatient dental care at any VA Medical Center."] 
 
VA law and regulations limit compensable dental disabilities.  
As noted above, under 38 C.F.R. § 3.381 (2004), service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
in accordance with 38 C.F.R. § 17.161 (2004). Moreover, in-
service dental treatment, even extractions, does not 
constitute dental trauma.  See VAOPGCPREC 5-97.  Hence, the 
law precludes establishment of service connection for 
compensation purposes for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease such disabilities.

Furthermore, VA's Rating Schedule distinguishes between 
"replaceable missing teeth" or periodontal disease, and teeth 
lost as a result of "loss of substance of body of maxilla or 
mandible."  See Simington v. West, 11 Vet. App. 41 (1998).  
The former may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment, but the loss of teeth as 
described in the latter provision may be service-connected 
for compensation purposes and rated, in accordance with the 
applicable diagnostic code, when the loss is service-
connected.  38 C.F.R. § 3.381; see 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 to 9916 (2004).

The veteran's service medical records reflect no dental 
condition other than replaceable missing teeth and treatable 
carious teeth.  As discussed above, service connection may 
not by law be granted for such.  The veteran herself has 
specifically denied injury to her mouth in service.  See the 
veteran's personal hearing transcript, page 13.  No "loss of 
substance of body of maxilla or mandible" is demonstrated in 
the evidence of record.  See Simington, supra.  

In short, because the replaceable missing teeth and treatable 
carious teeth are not disabling conditions for which service 
connection may be granted for compensation purposes, and no 
other dental condition was shown during or after service, a 
basis for payment of compensation benefits in connection with 
the veteran's claim has not been established.

For the reasons and bases expressed above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a dental 
condition, as no loss of substance of body of maxilla or 
mandible in service has been demonstrated.  The benefit 
sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for a gynecological 
disability is denied.

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for a dental condition is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


